COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Miriam Blank v. Jack Nuszen

Appellate case number:    01-13-01061-CV

Trial court case number: 2008-51454

Trial court:              246th District Court of Harris County

         Appellant, Miriam Blank, has filed an “Amended Emergency Motion for Stay Pending
Appeal and Plea to Jurisdiction.” In her motion, appellant asserts that, although her appeal is
pending in the above-referenced case, appellee, Jack Nuszen, has filed a new petition to modify
the parent-child relationship and obtained a temporary restraining (“TRO”) order against her, and
the trial court has issued a default judgment against her. Appellant requests that this Court “stay
the trial pending the appeal” and “remove the ordered TRO.” We deny her motion.
        Based on appellant’s notice that the trial court has “granted Appellee’s Motion for
Default Judgment” in his new suit for modification, however, it appears that this Court no longer
has jurisdiction over this appeal. See Bilyeu v. Bilyeu, 86 S.W.3d 278, 280 (Tex. App.—Austin
2002, no pet.) (noting suit to modify constitutes new cause of action and results in new final
order); see also TEX. FAM. CODE ANN. § 156.004 (Vernon 2014). The existence of an actual
controversy is essential to the exercise of appellate jurisdiction. See, e.g., Valley Baptist Med.
Ctr. v. Gonzales, 33 S.W.3d 821, 822 (Tex. 2000). Appellate courts are prohibited from
deciding moot controversies. Nat’l Collegiate Athletic Ass’n v. Jones, 1 S.W.3d 83, 86 (Tex.
1999). The same is true if a court’s judgment cannot have any practical legal effect upon a then-
existing controversy. In re A.T.M., No. 12-07-00243-CV, 2009 WL 1492832, at *4–5 (Tex.
App.—Tyler, pet. denied) (mem. op.).
        Accordingly, unless the parties to this appeal demonstrate, within 10 days of the date of
this order, that there remains a live controversy between them as to the merits of this appeal, the
appeal may be dismissed. See TEX. R. APP. P. 42.3(a).
       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually      Acting for the Court

Date: May 5, 2015